DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, note attached form PTO-892.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, 5, 15 and 16 the following terms are vague and or not clear: “relate back term” [see claims 4 and 15], and “state maintain search mode” [see claims 5 and 16]. The meaning of the term is vague; the disclosure does not appear to clearly define these terms.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: (1) how the system receives data, and (2) output or display of the of the data. The examiner notes the disclosure appears to suggest input as a voice-enabled system see Figures 1A, 1B, 2, 3A, 3B and paragraph 0018-0019 virtual assistant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garg et al. US Patent 8,725,756 B1 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Garg et al. teaches claims as follows:
Claim 1:  A method implemented using one or more processors, comprising: comparing a current search query to a previous search query; based on the comparing, determining that the current search query and the previous search query relate to a shared line of inquiry; based on the determining, formulating a combined search query to include at least one search parameter from each of the current search query and the previous search query; and submitting the combined search query to cause one or more databases to be searched based on the combined search query [Note: Abstract, “Methods, systems, and apparatus, including computer program products, in which one or more search query suggestions are made for a current search session. Similar previous search sessions which include search queries common to the current search session are identified. Based upon the similar previous search sessions, one or more suggested search queries are derived and provided to a search engine interface for serving to a user or a client.”; Figures 1, 5 and 6; column 1 lines 25-47 “techniques by which queries of a user search session can be compared to queries of other search sessions to identify query suggestions for presentation”, comparing queries associated with a current search session and one or more previous sessions; column 2 lines 18-50 a current search session shares with previous session; column 3 lines 25-60 “common search term”; column 6 lines 27-34 common queries between sessions; column 3 lines 9-24 compares queries; column 8 line 55 through column 9 line18; column 9 line 47-50 aggregating search queries; column 10 lines 31-34 multiple processors may be implemented].

Claim 2: The method of claim 1, wherein the comparing includes determining a measure of semantic similarity between the current search query and the previous search query [note; column 8 lines 9-20 thresholds; also column 9 lines 1-4 implement threshold for measuring similarity]. 
Claim 9: The method of claim 1, wherein the current search query and the previous search query are input one or more computing devices of a coordinated ecosystem of computing devices [note: column 10 lines 31-34 various implementations including multiple processors may be implemented; also see claim 1 one or more computers ]. 
Claim 10: The method of claim 1, wherein the current search query and the previous search query are input by a single user or by multiple users in association with a shared research session identifier [note: column 8 lines 55 through column 9 line 18 process 500 can identify sessions; also note Figure 5 ].
Claim 11: The method of claim 1, further comprising searching a database for one or more historical search queries that are semantically related to the current search query, wherein the previous search query is selected from the one or more historical search queries [note: column 7 lines 20-39 historical query sessions ].
The limitations of claims 12-13 and 20 parallel claims 1-2; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169